Opinion issued September 27, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-01033-CR
                           ———————————
                  CRAIG RYAN WASHINGTON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Case No. 1427446


                         MEMORANDUM OPINION

      Appellant, Craig Ryan Washington, pleaded guilty to the felony offense of

aggravated robbery with a deadly weapon. In return for appellant’s plea, the State

agreed to a punishment cap of 20 years’ imprisonment. The trial court found

appellant guilty and, in accordance with the terms of appellant’s plea bargain
agreement with the State, sentenced appellant to 16 years’ imprisonment. Appellant

filed a pro se notice of appeal. We dismiss the appeal.

      An agreement that places a cap on punishment is a plea bargain for purposes

of Texas Rule of Appellate Procedure 25.2(a)(2). See Shankle v. State, 119 S.W.3d
808, 813 (Tex. Crim. App. 2003); Threadgill v. State, 120 S.W.3d 871, 872 (Tex.

App.—Houston [1st Dist.] 2003, no. pet.); Waters v. State, 124 S.W.3d 825, 826

(Tex. App.—Houston [14th Dist.] 2003, pet. ref’d). In a plea bargain case, a

defendant may only appeal those matters that were raised by written motion filed

and ruled on before trial or after getting the trial court’s permission to appeal. See

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has the right of appeal has not been made part of the record. See

TEX. R. APP. P. 25.2(d).

      The trial court’s certification is included in the record on appeal. See id. The

trial court’s certification states that this is a plea bargain case and that the defendant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the trial

court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005). Because appellant has no right of appeal, we must dismiss this appeal. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,

while having jurisdiction to ascertain whether an appellant who plea-bargained is




                                            2
permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3